Vooiuiies, J.
The plaintiff sues for services rendered as a physician. The case was tried by a jury, and resulted in a verdict in his favor.
The defendant filed the plea of prescription in this court. All the items of the account are prescribed, unless there has been interruption of prescription. O. C. 3503.
The note addressed by the defendant to the plaintiff in the month of May, 1858, does not contain a promise to pay. This note reads as follows:
“ Dr. Stuart, your account has been received and examined so far as to ascertain that your charges are nearly double those of other gentlemen of the profession. I shall, therefore, not pay it.” This document is at most a recognition that the services were rendered. Although it may be inferred that, had the defendant found the charges reasonable, he would not have refused to ])ay the bill, yet the acknowledgment is not sufficient to interrupt prescription. O. C. 3486 ; 12 R. R. 243; 13 An. 579.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and'reversed, and that there be judgment in favor of the defendant, with costs in both courts.